
	

113 SRES 483 IS: Establishing a point of order against legislation selling Federal land in order to reduce the deficit. 
U.S. Senate
2014-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 483
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2014
			Mr. Walsh (for himself, Mr. Heinrich, and Mr. Udall of Colorado) submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Establishing a point of order against legislation selling Federal land in order to reduce the
			 deficit. 
	
	
		1.Point of order against selling Federal land in order to reduce the deficit(a)In generalExcept as provided in subsection (b), it shall not be in order in the Senate to consider any bill,
			 joint resolution, amendment, motion,
			 amendment between the houses, or conference report that sells any Federal
			 land and uses the proceeds of the sale to reduce the Federal deficit.(b)ExceptionSubsection (a) shall not apply to the sale of Federal land as part of a program that acquires land
			 in the same State that is of comparable value or contains exceptional
			 resources.(c)Supermajority waiver and appeal in the senate(1)WaiverThis section may be waived or suspended only by the affirmative vote of three-fifths of the
			 Members, duly chosen and sworn.(2)AppealAn affirmative vote of three-fifths of the Members, duly chosen and sworn, shall be required to
			 sustain an appeal of the ruling of the Chair on a point of order raised
			 under this section.
				
